THEA~O~EY                 GENERAL

                     OFTEXAS




                      September 30, 1957

Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin 11, Texas
                                 Opinion No. WW-266
                                 Re:   Whether prior Opinions
                                       of the Attorney General
                                       concerning the expenses
                                       incurred for telephone
                                       and telegraph charges by
                                       members of the House of
                                       Representatives apply to
                                       the Speaker of the House
                                       as well as other members
Dear Mr. Calvert:                      and related questions.
          In your request for an opinion of this office you
pose the following questions:
          "1. Should the holdings in prior Attorney
     General's Opinions concerning the incurring of
     telephone and telegraph expenses by Members of
     the House of Representatives be applied to the
     Speaker of the House Of'Representatives?
          "2. Does your ruling as to the purchase of
     stationery and supplies incurred by Members of
     the House of Representatives apply to the Speaker
     of the House?
          "3. May the Comptroller issue a warrant to
     pay the salary of a secretary to work in and main-
     tain the office of the Speaker in the State
     Capitol when such person is carried on the payroll
     as an interim employee and is designated as Secre-
     tary to the Speaker?
         "4. May the Comptroller issue a warrant for
    payment out of the contingent funds of the 55th
    Legislature long distance and rental charges of
    the Water Resources Committee created by House
    Bill 454, Acts of the 53rd Legislature?'
Honorable Robert S. Calvert, Page 2 (~~-266)


          The prior Opinions to which you refer in Question
1 are: o-3778 (lg41), MS-43 (lg53), W~-131 (1957), ~1-148
(1957) and WW-177 (1957).
          The prior rulings to which you refer in Question 2
are Attorney General's Opinions 0-3778 (1941) and W-177
(1957).
          The members of the House each Regular Session
elect from among their number one member to serve as Speaker
of the House during the present session an~duntil the next
Regular Session.
          The duties of the Speaker are many and cover a
variety of fields. He presides over the House as a whole
during the sessions of his two-year term of office. He
appoints House members to the various committees. He names
the Committee Chairmen. He hires the employees of the House
and has supervisory responsibilities over their work; and he
has the right to discharge any of them. The Spea.kerhas
general control, except as provided by law, of ,theHall of
the House, its lobby, galleries, corridors, passages and
unappropriated rooms in that part of the Capito.1assigned
to the use of the House.
          Throughout the Rules of the House the Speaker is
trea,tedsomewhat diff'erentlvthan is a "Member" of the Hsuse.
There are nmnemus   dutiea assigned to the Speaker which con-
tinue after --..-
            sine _..-_
                  dLe adjournment of the House.
          A study of House Si!:iple
                                  Resol,utionNo. 479, a.;
passed by the House of Re[:??eaenI.ati.ve
                                      s of the 55th iegic;; ,?S~!~ii7g:,,
sets forth numerous duties the Speaker is to perform fo:ii;u?lng
sine d~ieadjournment. Under House Simple Resolution 475, t,l:e
-_
Speaker of the House, after sine d,ieadjournment is to bc in
charge of the Hall of the House, Committee Rooms, and o,ther
rooms and the furniture, f'ixt.ures,
                                   quipment and o,the!~a records
of the House. He is provided with authori~tyto repaLr,
restore or replace any furniture.,~;?~:~i~~
                                         ‘i,'s,
                                              etc., that he
deems necessary to the dignity anti,', i-1appearance of the
House, Committee Rooms, Speaker's OPfice and Apartment, and
ot:herHouse space. Between sessions, House Simple Resolution
&(9 authorizes the Speaker, and employees designated by him
to purchase items necessary for performance oi:Honorable Robert S. Calve&,   Page 3 (~~-266)


     the services of regular interim employees of
     the House and others on a temporary basis if
     and as needed, and he is further authorized to
     obtain through the Contingent Expense Committee
     the necessary supplies to operate his office
     during the interim and also to have paid through
     that Committee necessary local and long-distance
     telephone charges." (Emphasis ours)
          The Speaker, under House Simple Resolution 479, is
authorized to attend any meetings of or sponsored by The
Council of State Governments or any meetings on problems of
Federal-State relations or inter-state relations and coopera-
tion, or any other governmental function in or outside the
State, or, at the Speaker's discretion, he may appoint a
Member of the House to accompany him, or appoint not to
exceed two members to represent him at said meetings, and
the actual and necessary traveling expenses incurred are to
be paid out of the Contingent Expense Fund.
          There are numerous committees upon which the
Speaker of the House serves by virtue of said office. The
Speaker takes reports from the committees that he has appointed.
These duties, as well as those set forth above, are not those
that the"Member" of the Legislature is required to perform as
a Member of the Legislature.
          The position of the Speaker of the House is referred
to as an "office". The Member occupying such position is
said to hold the "office" of Speaker of the House. The term
"office" embraces the Idea of tenure, duration, emolument
and duties. 34 Tex. Jur. 323, Public Officers, Section 2.
          From the above language, it is apparent that the
person occupying the position of "Speaker of the House", is
relegated to many duties that do not confront the "Member' of
the House. Hence, the expenses, incurred by the Speaker while
the Legislature is not In session, should be treated in the
light of the office which he holds, as distinguished from the
position of "Member" of the House.
          Accordingly, you are advised that the holdings in
prior Attorney General's Opinions concerning the incurring of
telephone and telegraph expenses by Members of the House of
Representatives do not apply to the Speaker of the House of
Representatives.
          You are advised that prior rulingsof Attorney
General's Opinions concerning the purchase of stationery and
supplies, as set forth in Opinions O-3778 (1941) and WW-177
(1957), do not apply to the Speaker of the House.
Honorable Robert S. Calvert, Page 4 (~1~266)


          In arriving at the Immediately preceding conclusions,
we do not overrule any of the prior Opinions to which you
refer. Indeed, we do hereby adhere to the rule concerning
"legislative" expenses as set.forth in Attorney General's
Opinion 0-3778 (1941).
          From our study of the various duties required of the
Speaker of the House during the interim and the requirements
set forth in H.S.R. 479 relating to the maintaining of the
office of the Speaker in the State Capitol Building, it is
inherent that a secretary, or some such responsible person
work in and maintain the office of the Speaker.
          Accordingly, you are advised that the Comptroller
may issue a warrant to pay the salary of a secretary to work
in and maintain the office of the Speaker in the State
Capitol when such is carried on the payroll as an interim
employee and is designated as secretary to the Speaker.
          The Water Resources Committee was created by House
Bill 454, Acts 53rd Legislature, Re ular Session
359, page 879 (codified as Article g280-5, Verno~~?%%~
Statutes), and expired four years after the effective date of
House Bill 454.
          In addition to creating said committee, Article
8280-5 appropriated out of the Contingent Fund of the 53rd
Legislature the sum of $lO,OOO.OO, or as much thereof as may
be necessary, to accomplish the purposes set out in Article
8280-5.

          The 54th Legislature, in the General Appropriation
Rill,,House Bill 140, Acts 54th Legislature, ch. 519, p. 1531,
appropriated out of General Revenue and estimated public
donations, the sum of $25,&00.00 fcr the years ending August
31, 1956 and August 31, 1957.

          The 55th Legislature, in Senate Bill 17, Acts 55th
Legislature, ch. &06, p. 1233, ap,pl:>I-;
                                      I',:;.:ed
                                             to the Water
Resources Committee "oustof the -rex.perdedbalance in the
appropriation for necessary travel expense of members of the
Water,Resources Committee, out of the General Revenue Fllndof
Texas in Rouse Bill No. 140, Acts 1355, the sum of Seven
Hundred Dollars ($700.00), said appropriation to be used for
payment of salaries and wages."
          The expenses of the Water Resources Committee
reYelYredto in Qdestion 4 do not constitute expenses of the
Legislature, or incidental thereto; they are expenses of a
separate agency which are payable out of appropriations made
to such agency.
Honorable Robert S. Calvert, Page 5 (WW-266)


          It is our opinion that the Comptroller cannot issue
a warrant for payment out of the Contingent Punds of the 55th
Legislature of long-distance and rental char es of the Water
Resources Committee created by House Bill 45 8 , Acts of the
53rd Legislature.

                            SUMMARY
         Prior Attorney General's Opinions concerning
         the incur+lg of telephone and telegraph
         expensesby Members of the House of Representa-
         tives do not apply to the Speaker of the House.
         Prior Attorney General's Opinions ruling on
         the purchase of stationery and supplies
         incurred by Members of the House of Represen-
         tatives do not apply to the Speaker of the
         House. The Comptroller may issue a warrant
         to pay the salary of a secretary to work in
         and maintain the office of the Speaker in the
         State Capitol when such person is carried on
         the payroll as an interim employee and is
         designated as Secretary to the Speaker. The
         Comptroller cannot issue a warrant for payment
         out of the contingent funds of the 55th Legis-
         lature of long-distance telephone calls and
         rental charges of the Water Resources clommittee
         created by House Bill 454, Acts 53rd Legislature,
         Regular Session, Chapter 359, page 873.
                               Yours very truly,
                               WILL.WILSON
                               Attorney General of Te,xas



MRT:j!
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Jim Rogers
Arthur Sandlin
Larry Jones
Wayland Rivers
REVIENED "OR TfIEATTO-RNEYGENERAL
BY:
     Jag;-.?
           N. Ludlilni